I dissent for the reasons stated in the first half of the majority opinion, which is an excellent discussion of the reason for remand.
Boykin v. Alabama (1969), 395 U.S. 238, 89 S.Ct. 1709,23 L.Ed.2d 274, lists a bundle of rights that a defendant waives when pleading guilty. Among that list of rights is the right to jury trial. A defendant must knowingly, intelligently, and voluntarily waive his right to jury trial for such waiver to be effective. A court must review the totality of the circumstances to determine whether this standard has been met. Boykin, supra. *Page 247 
Crim.R. 11(C) sets up a bright-line test requiring the trial court to specifically, and orally, inform defendants of their rights listed in Boykin. The failure of trial courts to follow Crim.R. 11(C) results in numerous cases in appellate courts, and frustrates the defendant's interest in a voluntary and knowing plea, and society's interest in the resolution of cases and the finality of judgments. However, contending that a defendant could knowingly, intelligently, and voluntarily waive a right without being specifically informed of the right by the trial court, the Supreme Court of Ohio seemed to back off this standard in State v. Billups (1979), 57 Ohio St.2d 31, 11 O.O.3d 150, 385 N.E.2d 1308. In Billups, a defendant who was not
specifically informed of a right listed in Boykin could still be held to have waived the right knowingly, intelligently, and voluntarily when represented by counsel and when the defendant read and executed the written plea of guilty.
However, recognizing that the Billups standard made a gigantic inferential leap that a defendant had not only read, but understood the plea form, the Supreme Court of Ohio implicitly overruled the broad Billups interpretation of Crim.R. 11(C) in State v. Ballard (1981), 66 Ohio St.2d 473, 20 O.O.3d 397, 423 N.E.2d 115. In Ballard, the court held that at a minimum, the trial court must explain each right listed inBoykin in a "reasonably intelligible" manner. The explanation does not need to be a "rote recitation" of Crim.R. 11(C) verbatim, but it does need to be calculated to ensure that the defendant understands each right that he is waiving. SeeBoykin, supra; Ballard, supra. In State v. Sturm (1981), 66 Ohio St.2d 483, 20 O.O.3d 403, 422 N.E.2d 853, the trial court had advised the defendant of all Boykin rights except that of confronting one's accusers, and the Ohio Supreme Court reversed, citing Ballard and holding that the failure to inform the defendant of a Boykin right renders the plea fatally defective.Sturm is the current state of the law in Ohio. I do not discern any difference between Sturm and the case before us.
The trial court failed in this case to mention the right to jury trial. From a review of the record, I find that the only possible manner that DeArmond was told of his right to jury trial was by reading and executing the plea form.
Applying the Ballard standard to the facts in the case at bar, I do not see how this qualifies as a "reasonably intelligible" explanation of DeArmond's right to jury trial. There is simply no way to know whether DeArmond understood what he read.
The majority would hold that the plea form was sufficient not only to inform DeArmond of his right to jury trial, but also to ensure that he understood the implications of waiving that right. This result is in direct contravention of Ballard and Crim.R. 11(C). The duty of ensuring that the defendant knows and understands his rights falls squarely on the trial court. The trial court must make sufficient inquiry to satisfy itself that the waiver of such a right is made *Page 248 
knowingly, intelligently, and voluntarily. Here, the trial court simply did not discuss the issue of a jury trial at all — thus, it is impossible that the Ballard and Sturm standard was reached.
Though I sympathize with the desire to uphold a plea when the trial judge simply forgot one word ("jury") in an otherwise faultless hearing, bad cases make bad law. Terrible law is being made today. I am more than trepidatious about the next constitutional right which might be omitted. Therefore, I respectfully dissent.